 In the Matter of BURTON-DIXIE CORPORATIONandLOCAL No. 1217,C. I. O.Case No. )?-4,984.-Decided March 25, 1943Jurisdiction:mattress and upholstery cotton manufacturing industry.Investigation ^ and Certification of Representatives:existence of question : re-fusal to recognize the union until certified by the Board ; immediate electiondirected although there was pending before the Board a proceeding againstthe company upon charges alleging unfair labor practices, when the unionformally waived the right to protest an election in the instant case on anyground set forth in that proceeding; employees alleged to have been discrimi-natorily discharged,heldeligible to vote, but their ballots directed to be segre-gated And' ruling as to their validity deferred ; election necessary.Unit Appropriate for. Collective Bargaining:production and maintenance em-ployees, excluding supervisory and clerical employees ; no controversy as to.Fyffe cC Clarke,byMr. Albert J. Smith;of Chicago, Ill., for theCompany.'Mr.-. Russell White,of Lansing, Mich., for the C. I.-O.Mr. Marvin C. Wahl,of counsel to the board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local No. 1217, C. I. 0., herein calledthe C. I. 0., alleging that a question affecting commerce had arisenconcerning the representation-of employees of Burton-Dixie Corpora,,-—tion,Lansing,Michigan, herein called the Company, the NationalLabor Relations Board provided for-an appropriate hearing upondue notice before Robert J. Wiener, Trial Examiner. Said hearingwas held at Lansing, Michigan, on March 11, 1943.The Companyand the C. I. O. appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and' tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the -following :48 N" E.R. B., No. 69.543 544FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY1'Burton-Dixie Corporation is a Delaware corporation, engaged atLansing, Michigan, in the manufacture of mattresses and upholsterycotton for furniture.The principal raw materials used by the Com-pany are cotton' and ticking. - In 1942 the Company purchased mate-rials valued at more than $100,000, of which 80 percent was receivedfrom points outside Michigan.During the same year the Company'stotal sales amounted to more than $150,000, of which about 5 percent,was sold directly to sources outside Michigan.II.THE ORGANIZATION INVOLVEDLocal No. 1217, affiliated with the Congress of Industrial'Organiza-tions, is a "labor organization admitting to membership employees ofthe Company.DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn January 15, 1943, the C. I. O. advised the Company that it repre-sented a majority of -the, production and maintenanceemployees ofthe Company and requested-recognition as their exclusive bargainingrepresentative.The Company refused to grant such recognitionuntil the C. I. O. was certified by the Board.A statement of the Trial Examiner at the hearing indicates thatthe C. I. O. represents a substantial number of; employees in the unithereinafter found appropriate'We find that a question affecting commerce has risen concerningthe representation of employees of the Company within the meaningIV. THE APPROPRIATE UNITThe C.I.O. requests a unit composed- of all productionand mainte-nance employeesof the Company,-excluding supervisory.,and clericalemployees.The Company'does not contestthe appropriateness of theclaimed unit,We,find thatallproductionand maintenanceemployees of theCompany, excluding supervisory,and clerical,employees;constitute a%:f!+rThe Trial Examiner stated that the C I 0 submitted 28 authorization cards, 13 ofwhichboie the names of personswhosenames also appeaied on the Company's pay rollofMarch 2,1943;said pay roll contained' 27,names'in all, ;AlI43,cards,were dated inJanuary 1943 except for 1 «hich was undated;10 of the cards bore apparently genuinesmg.uiuu'es.0 'B'URTON-DIXIE CORPORATION' i545unit. appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMIINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.JThere is pending before the Board a proceeding against the Com-pany upon charges alleging unfair labor practices including, inter alia,the alleged discriminatory discharges of Sara Hayes, Gerald Wallace,and Llewelyn Clement.2The Union, however, desiring an early elec-tion, has formally waived the right to protest an election in this caseon any grounds set forth in that proceeding.Accordingly, we shallnot postpone the election pending a determination of the unfair laborpractice charges.In the event that the Company is hereafter foundto have engaged in unfair labor piactices in discharging Sara Hayes,GeraldWallace, and Llewelyn Clement and the Board orders theirreinstatement, their continuing employee status will have been estab-lished.We shall, therefore, in accordance with our usual practicein this respect, permit Sara Hayes, Gerald Wallace, and LlewelynClement to cast their ballots in the election.However, their ballotsshall be segregated and we shall defer ruling as to their validity.DIRECTION OF ELECTIONBy virtueof and pursuantto the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Adt,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Burton-DixieCorporation,Lansing, Michigan,an election by secret ballot shall beconducted as early as possible but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Seventh Region acting in this matter asagent for the NationalLaboiRelations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations,among all employeesof the Company in the unit found appropriate in 'Section IV above,2Matter of Bu) ton-DianeCorpandLocal 1£17, C 10.(Case No VII-C-1127). 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho were employed during the pay-roll period immediatelyprecedingthe date of this Direction, including employees who did not work dur-ing, said pay-roll period because they were ill or on vacation or tem-porarily laid'off, and including employees in the armed forces of the,United States who present themselves in person at the polls, but ex-cluding'any who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Local No. 1217,C. 1. 0. for the purposes of collective bargaining.'